Luke, J.
1. Tlie defendant was convicted of the offense of assault with intent to murder. The evidence authorized the v.erdict of guilty, which has the approval of the trial judge.
2. The court did not err in charging the jury as follows: “The law says that malice shall be implied where no considerable provocation appears, and where all the circumstances of the killing show an abandoned and malignant heart.”
3. It was not error to charge the jury that “ evidence as to good character of one on trial charged with crime is always relevant and competent; and in a case where guilt is not plainly established, proof of good character may of itself be sufficient to generate in the minds of the jury a reasonable doubt as to the guilt of the accused.” The charge as a whole upon the question of good character was full and fair. See Jeffers v. State, 145 Ga. 74 (88 S. E. 571); Daniels v. State, 28 Ga. App. 721 (1) (113 S. L. 109). For no reason assigned, did the court err in overruling the motion for a new trial.

Judgment affirmed.

Broyles, G. J., and Bloodicorth, •/., concur.